Citation Nr: 1213754	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  05-33 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an initial compensable rating prior to August 30, 2005; a rating in excess of 10 percent from August 30, 2005, to March26, 2007; and a rating in excess of 30 percent since March 27, 2007, for the Veteran's service-connected pophyria cutanea tarda (PCT).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to April 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.
 
In February 2011 the RO awarded an increased rating of 30 percent from March 27, 2007 for the Veteran's service-connected pophyria cutanea tarda.  The Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that a rating decision issued subsequent to a notice of disagreement which grants less than the maximum available rating does not "abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, this matter remains in appellate status.  

The Veteran was afforded a video conference hearing before the Board in January 2009.  A transcript has been associated with the record.  

This appeal was previously before the Board in September 2009, at which time it was remanded in pertinent part in order to obtain outstanding records and a VA examination of the skin, wherein the examiner would address the percentage of skin affected and the type and duration of treatment in relation to the Veteran's PCT.  Although outstanding records were obtained, as will be discussed below, the VA examination is not in compliance with the former remand directives, and as such another remand is required.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that the issues of entitlement to service connection for anxiety and a depressive disorder and of entitlement to service connection for Hepatitis C, which the Board remanded in September 2009, were granted by the RO in a February 2011 rating decision.  Consequently, these issues are not before the Board at this time.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

With respect to the claim for initial increased ratings for PCT, the evidence indicates that the disorder may be more severe than currently rated.  

In brief, VA and private treatment records show intermittent treatment for the Veteran's PCT, including treatment notes referencing interferons, phlebotomies, sunscreen, and avoiding the sun.  The Veteran, his wife, and a friend have also written describing the Veteran's symptoms.  A February 2003 statement by the Veteran's wife regarded PCT-related blisters that scarred the Veteran's skin.  In addition, the Veteran has reported that his symptoms are worse in the summer, as his skin is affected by sun-exposure.

The Veteran was afforded an April 2006 VA examination to evaluate his PCT.  At that time, the examiner concluded that PCT affected less than 5 percent of the Veteran's total body area and 0 percent of exposed areas.  In March 2007, a VA physician reported that PCT affected approximately 30 percent of the Veteran's skin, such that he required intermittent phlebotomies to treat his chronic condition.

Pursuant to September 2009 remand instructions, the Veteran was afforded another VA examination in September 2010.  The examiner indicated that the Veteran's PCT began when he was 22 years old, and that the Veteran experienced severe skin reactions when he did not get routine phlebotomies.  The Veteran had a pint of blood withdrawn every three months as routine treatment for his PCT.  The examiner indicated that no eruption was noted during the examination.  

The Veteran's PCT, as described by both medical and lay statements of record, represents a disorder of the skin that has active and inactive stages or is subject to remission and recurrence.  Where the evaluation of such a disability that fluctuates in degree of disability is at issue, an examination of the disability during an active stage or during an outbreak is required.  Ardison v. Brown, 6 Vet. App. 405 (1994); Bowers v. Derwinski, 2 Vet. App. 675 (1992).  At the Veteran's September 2010 examination, the Veteran was not experiencing an active phase such that the examiner did not identify the surface area involved.  The examiner also did not comment on any scars, or residuals of former outbreaks in an approximation of surface area affected by PCT.  The Veteran's wife, however, has written indicating that in relation to his PCT the Veteran experienced blisters that popped and scarred.  In addition, although the examiner described the Veteran's current phlebotomy treatment, the Board would find it useful if the examiner could address whether the Veteran receives systemic treatment for PCT, to include interferons.

Accordingly, the Board finds that remand is warranted in order to afford the Veteran a VA examination to determine the nature and severity of his service-connected skin disorder during its most active stage, if possible, and otherwise at least addressing any residuals from previous active phases, to include, scarring.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected PCT.  Attempts should be made to schedule the examination during a period of flare-up of the condition.  The examining facility must be fully informed of the unusual requirements in this case and communicate with the Veteran as necessary to maximize the likelihood of performing the examination during a flare-up of the claimed condition.  Appropriate instructions must be provided to the Veteran in this regard.  The examiner must be provided the claims files for review.  The examiner must specifically state the percentage of the exposed areas affected and the percentage of the entire body affected.  The examiner must also state whether the Veteran has ever required systemic therapy for his PCT, such as corticosteroids or other immunosuppressive drugs, and if so the duration of this therapy.  The examiner should address any residuals from PCT and specifically discuss any scarring related to PCT.  A complete rationale for all opinions must be provided.

2.  After conducting any additional development deemed necessary, the RO should readjudicate the claim, considering all the evidence of record.  If the benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


